Citation Nr: 0635349	
Decision Date: 11/14/06    Archive Date: 11/27/06

DOCKET NO.  04-22 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease, lumbosacral spine (claimed as back condition).

2.  Entitlement to service connection for disc herniation, 
cervical spine (claimed as neck condition).

3.  Entitlement to service connection for a thoracic spine 
disorder (claimed as back condition).

4.  Entitlement to service connection for left shoulder 
condition.

5.  Entitlement to service connection for a right shoulder 
condition (major).

6.  Entitlement to service connection for carpel tunnel 
syndrome, right wrist (major).

7.  Entitlement to service connection for carpel tunnel 
syndrome, left wrist.

8.  Entitlement to service connection for a hernia.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The appellant had verified active duty for training from May 
1982 to August 1982.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  

A Travel Board hearing in front of the undersigned Veterans 
Law Judge was held in October 2005.  A transcript of said 
hearing has been associated with the claims file.

The Board notes that in the VA Form 9 of April 2004 the 
appellant raised the issue of service connection for 
sterility.  This issue was denied by the RO in March 2005.  
He did not submit a notice of disagreement to the RO although 
he indicated in his hearing that he had done so.  However, no 
such document is of record, and the the Board does not have 
jurisdiction of this issue.  

The issues of entitlement to service connection for 
degenerative disc disease (claimed as back condition), disc 
herniation (claimed as neck condition), condition of the 
thoracic spine (claimed as back condition), left shoulder 
condition, right shoulder condition (major), carpel tunnel 
syndrome of the right wrist (major), and carpel tunnel 
syndrome of the left wrist are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

There is no competent evidence of record of a current 
diagnosis of a hernia.


CONCLUSION OF LAW

A hernia was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. 
§§ 3.1(d),(k), 3.6, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant' s representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini applies equally to all 
five elements of a service connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issue of entitlement to service connection for hernia.  
The appellant was provided adequate notice as to the evidence 
needed to substantiate his claim.  In a VCAA letter of 
September 2002 the appellant was informed of the evidence 
necessary to establish entitlement, what evidence was to be 
provided by the appellant, what evidence the VA would attempt 
to obtain on his behalf, and what evidence was to be provided 
by him.  In addition, the appellant was informed of the 
specific law applicable to the claim.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, 
the Board finds that the VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.  The VCAA notice predated the rating decision.  

The Board also notes that to be consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that supports the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the letter 
dated in September 2002 specifically described the evidence 
needed to establish entitlement and requested that the 
appellant send the RO what it needs in conjunction with 
providing a description of evidence that would be relevant to 
the appellant's claim.  Therefore, the Board finds that the 
letter as a whole complied with the fourth element.  
Moreover, a June 2004 letter told him specifically to send in 
any evidence in his possession that pertained to the claim.  
Thus, the Board finds that each of the four content 
requirements of a VCAA notice has been fully satisfied.

With regard to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, the Board finds that the 
appellant's claim is being denied, therefore there can be no 
possibility of prejudice to the appellant even if the 
appellant was not informed of the same in a timely manner.  

The Board notes that the appellant's service medical records 
have not been associated with the claims file.  The record 
shows that the AOJ contacted NPRC, William Beaumont Amy 
Hospital, and the State of New Mexico's Department of 
Military Affairs in an attempt to locate any available 
records.  Unfortunately, all responses were negative.  In 
addition, in a letter dated in April 2003, the appellant was 
informed that his service medical records could not be found 
and was provided with information on alternative evidence 
which he could submit in order to prove his claim.  He did 
not respond to the AOJ's request.  The United States Court of 
Appeals for Veterans Claims ("Court") has held that in cases 
where records once in the hands of the government are lost, 
the Board has a heightened obligation to explain its findings 
and conclusions and to consider carefully the benefit-of-the-
doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  The analysis below has been undertaken 
with this heightened duty in mind.  The case law does not, 
however, lower the legal standard for proving a claim for 
service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the claimant.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  Private 
medical records have been associated with the file.  A Travel 
Board hearing was held in October 2005.  The Board notes that 
at the Travel Board hearing the appellant stated he had been 
treated at the Sierra Medical Center in 2005.  Records of 
said treatment have not been associated with the claims file.  
However, the Board notes that the appellant stated at the 
hearing that he has not been treated for his hernia since he 
had surgery for it in the late 1980's or early 1990's.  
Therefore, the Board finds that it is unnecessary to obtain 
the treatment records from Sierra Medical Center as they are 
not relevant to his claim for service connection for a 
hernia.  VA is only required to obtain relevant records.  See 
generally 38 C.F.R. § 3.159. As the appellant himself has 
stated that the records do not show any treatment for a 
hernia, the records are not relevant and need not be 
obtained.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the claim.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the claim, and the Board 
is not aware of the existence of any additional relevant 
evidence which has not been obtained.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required.  In addition, as the appellant has been provided 
with the opportunity to present evidence and arguments on his 
behalf and availed himself of those opportunities, appellate 
review is appropriate at this time.  See Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).

Legal Criteria and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. 3.303(d).

Service connection may also be granted for disability 
resulting from injury or disease incurred in or aggravated in 
line of duty during active duty for training or for 
disability resulting from injury incurred or aggravated in 
line of duty during inactive duty training.  38 C.F.R. 
§ 3.1(d),(k), 3.6(a) (2006).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997);  Layno v. Brown, 6 Vet. 
App. 465 (1994).

There must be evidence of current disability present in order 
to establish service connection.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. § 1131; see Degmetich v. Brown, 
104 F. 3d 1328 (1997) (holding that Secretary's and Court's 
interpretation of sections 1131 of the statute as requiring 
the existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed).  In 
the absence of proof of a present disability, there can be no 
valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).

The appellant is seeking service connection for a hernia.  As 
noted above, a grant of service connection requires a current 
diagnosis of a disability.  See Brammer v. Derwinski, supra.  

At the outset the Board notes that, there is no evidence of 
record of a current diagnosis of a hernia.  The appellant 
through statements and at the Travel Board hearing of October 
2005 has alleged that sometime in the late 1980's or early 
1990's while on two weeks of active duty with the Army 
National Guard, he suffered an acute hernia for which he 
received surgery.  As noted above, service medical records 
have not been able to be obtained.  Therefore, there is no 
record of the claimed hernia surgery.  Furthermore, the Board 
notes that the appellant has alleged that he has told his 
treating private physicians about his hernia but none of them 
has been willing to treat it.  However, none of the private 
medical treatment records associated with the claims file, 
ranging from 1999 to 2002, note any complaints of or mention 
of a hernia.  All of the  medical evidence of record is 
silent for any complaints of or treatment for a hernia.

The appellant has been requested numerous times to submit any 
evidence of treatment for a hernia.  However, he has not 
submitted any medical evidence of treatment for a hernia.  
None of the treating physicians records whom he alleges he 
told of problems with his hernia and refused to treat him for 
it note any mention of a hernia.  The only evidence of record 
of a hernia is the appellant's own assertions.  However, 
although he is competent to provide evidence of 
symptomatology, he is not competent to provide evidence of a 
medical diagnosis.  See Layno, supra.

As the appellant has not presented any competent evidence of 
a current diagnosis of a hernia, or residuals thereof, his 
claim must be denied.  See Cohen v. Brown, supra.  There is 
no doubt to be resolved.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Accordingly, service connection for a hernia is 
denied.  

ORDER

Service connection for a hernia is denied.


REMAND

In a July 2003 rating decision, service connection for 
degenerative disc disease (claimed as back condition), disc 
herniation (claimed as neck condition), condition of the 
thoracic spine (claimed as back condition), left shoulder 
condition, right shoulder condition (major), carpel tunnel 
syndrome of the right wrist (major), and carpel tunnel 
syndrome of the left wrist was denied.  In December 2003 the 
appellant filed a notice of disagreement with regard to the 
denial of service connection, claiming that these health 
problems were aggravated by his service.  The AOJ has not 
issued a statement of the case to the notice of disagreement, 
and the issue must be remanded to the AOJ for the issuance of 
such statement of the case.  38 U.S.C.A. § 7105; see 
Manlincon v. West, 12 Vet. App. 238 (1999); Tablazon v. 
Brown, 8 Vet. App. 359, 361 (1995) (the filing of a notice of 
disagreement initiates the appellate process; see also 
Ledford v. West, 136 F.3d 776 (Fed. Cir. 1998); Collaro v. 
West, 136 F.3d 1304 (Fed. Cir. 1998); Buckley v. West, 12 
Vet. App. 76 (1998).

Accordingly, the case is REMANDED for the following action:

The AOJ should issue a statement of the 
case pertaining to the issues of 
service connection for degenerative 
disc disease (claimed as back 
condition), disc herniation (claimed as 
neck condition), condition of the 
thoracic spine (claimed as back 
condition), left shoulder condition, 
right shoulder condition (major), 
carpel tunnel syndrome of the right 
wrist (major), and carpel tunnel 
syndrome of the left wrist.

Thereafter, the case should be returned to the Board if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


